ease ezl?-cr-oossl-JDW-TGW Documem 52 Filed 11/01/18 Page 1 of 5 Pagelo zég§geq °fs

UN|TED STATES DlSTR|CT COURT
IVllDDLE D|STR|CT OF FLOR|DA
TA|V|PA D|V|SlON

UN|TED STATES OF AMER|CA Case Number. 8:17-cr-551-T-27TGW
USM Number: 69708-018
v.

Nicholas Gianni N|atassini, CJA
WILLIAN| OHRMUND

 

JUDGMENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Count One of the indictment The defendant is adjudicated guilty of that offense

Date Offense Count
Tit|e & Section Nature of Offense Concluded Number
21 U.S,C. §§ 841(3)[1] and Distribution and possession with intent to September 2, 2016 One

B41{b)(1}(C} distribute methamphetamine

The defendant is sentenced as provided in the following pages of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

|T lS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any change of
name, residencel or mailing address until all Hnesl restitutionl costs and special assessments imposed by this judgment are
fully paid. tf ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant's economic circumstances

Date of imposition of Judgrnent:

Novernber1l 2018

   
  

   

ES D. W TTEM E
N|TED STATES D|STR|CT JUDGE

51
November , 2018

AO 2458 {Rev. 02!18) ..ludgment in a Crir'nina| Case

~Case szl?-cr-00551-JDW-TGW Documem 52 Filed 11/01/18 Page 2 of 5 Pagelo 2529°2°'5

Wi||iam Ohrrnund
8:17-cr-551-T-27TGW

lMPRBONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of ONE HUNDRED TWENTY (120) MONTHS.

The Court makes the following recommendations to the Bureau of Prisons:

o Designation at Forth Worth Federa| Correctiona| institutionl or in the alternativel Texarkana Federa|
Correctional lnstitution; and

o if eligibie, the defendant shall be allowed to participate in the 500-hour Residentia| Drug Abuse Program
(RDAP). The Court adopts as its factual findings in support of this recommendation, paragraphs 98 through
102 of the Presentence investigation Report. l

The defendant is remanded to the custody of the United States Marsha|.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at . with a certified copy of this judgment
UN|TED STATES NlARSHAL
By:

 

Deputy U.S. lV|arsha|

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

ease szl?-cr-00551-JDW-TGW Documem 52 Filed 11/01/18 Page 3 of 5 Pagelo 2§§§°3°'5

Wi|liam Ohrmund
8:17-cr-551-T-27TGW

SUPERV|SED RELEASE

. Upon release from imprisonmentl you will be on supervised release for a term of THREE (3) YEARS.

MANDATORY COND|T|ONS

You must not commit another federa|, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

S*’!°.-*

4. You must cooperate in the collection of DNA as directed by the probation ofiicer.

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 2458 (Rev. 02/18) Judgment in a Crimina| Case

Case 8:17-cr-00551-.]DW-TGW Document 52 Filed 11/01/18 Page 4 of 5 PagelD 2€§§9°4“5

Wil|iam Ohrmund
8:17-cr-551-T-27TGW

STANDARD COND|T|ONS OF SUPERVIS|ON

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informedl report to the court about and bring about improvements in your conduct
and condition.

1.

11.
12.

13.

¥ou must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation office, the defendant will receive
instructions from the court or the probation officer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation ofhcer as instructed.

After initially reporting to the probation officel you will receive instructions from the court or the probation officer
about how and when you must report to the probation officerl and you must report to the probation officer as
instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer

You must live at a place approved by the probation officer. if you plan to change where you live or anything about
your living arrangements (such as the people you live with)l you must notify the probation officer at least 10 days
before the change. if notifying the probation officer in advance is not possible due to unanticipated circumstances
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view. .

You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment
unless the probation officer excuses you from doing so. if you plan to change where you work or anything about
your work (such as your position or your job responsibilities). you must notify the probation officer at least 10 days
before the change. lf notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstancesl you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
You must not ownl possess, or have access to a firearml ammunitionl destructive device. or dangerous weapon
(i.e., anything that was designedl or was modified forl the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without hrst getting the permission of the court.

if the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

¥ou must follow the instructions of the probation ofncer related to the conditions of supervision.

U.S. Probation Office Use Oniy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overvi'ew of
Probation and Supervised Reiease Conditions, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 245B (Rev. 02118) Judgment in a Criminal Case

Case ezl?-cr-00551-JDW-TGW Documeni 52 i=iied 11/01/18 Page 5 of 5 Pageio 2§?9°5°'5

William Ohrmund
8:17»cr-551-T-27TGW

ADD|T|ONAL COND|T|ONS OF SUPERV|SED RELEASE

1. The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the Probation
Officer's instructions regarding the implementation of this court directive. Further, the defendant shall contribute to
the costs of these services not to exceed an amount determined reasonable by the Probation Office’s S|iding Scaie
for Substance Abuse Treatment Services. During and upon completion of this program, the defendant is directed
to submit to random drug testing.

2. The defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
Probation Officer’s instructions regarding the implementation of this court directive. Furtherl the defendant shall
contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office's
S|iding Scaie for Mental Health Treatment Services.

3. The defendant shall cooperate in the collection of DNA, as directed by the Probation thcer.

4. The mandatory drug testing requirements of the Violent Crime Control Act are imposed. The Court orders the
defendant to submit to random drug testing not to exceed 104 tests per year.

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Scheduie of Payments.

 

Assessment JVTA Assessment ' Fi_ne Restitution
TOTALS $100.00 due lmmediately NIA WA|VED NIA
SCHEDULE OF PAYN|ENTS

Un|ess the court has expressly ordered otherwise in the special instructions above. if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment A|l criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons' inmate Financial Responsibility Program,
are made to the clerk of the court unless otherwise directed by the court the probation officer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest (4) fine

principall (5) Hne interest (6) community restitution, (7) JVTA assessment (8) penaltiesl and (9) costsl including cost of
prosecution and court costs.

'Findings for the total amount of losses are required under Chapfers 109A. 110. 110A, and 113A of Title 18, United States Code. for offenses committed
on or after September 13. 1994 but before April 23, 1996.

 

' Justice for Victims of Trafficking Act of 2015. Pub. Ll No. 114-22. _
" Findings forthe total amount of losses are required under Chapters 109A. 110. 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994. but before April 23. 1996.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

